Case 3:12-cr-00191-TJC-JBT Document 406 Filed 10/27/20 Page 1 of 4 PageID 1735




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    v.                                            Case No.:     3:12-cr-191-J-32JBT-8

    O’NEIL DENNIS


                                           ORDER

          This case is before the Court on Defendant O’Neil Dennis’s Motion in

    Support of a Petition for Writ of Error Coram Nobis (Doc. 365), which he filed

    while on supervised release after completing his term of imprisonment for

    conspiracy to distribute 100 kilograms or more of marijuana (see Doc. 327,

    Judgment). Defendant sought to vacate his guilty plea based on the ineffective

    assistance of counsel under Padilla v. Kentucky, 559 U.S. 356 (2010). 1 The

    United States filed a memorandum in opposition (Doc. 370), and Defendant

    filed a reply (Doc. 372).

          The petition must be denied as a matter of law. “The writ of error coram

    nobis is an extraordinary remedy, limited to cases in which ‘no statutory remedy

    is available or adequate.’” United States v. Brown, 117 F.3d 471, 474–75 (11th

    Cir. 1997) (quoting Lowery v. United States, 956 F.2d 227, 228–29 (11th Cir.



    1      In Padilla, the Supreme Court held that in advising a defendant whether to
    plead guilty, defense counsel renders deficient performance if he fails to advise
    correctly his or her client of the immigration consequences of a conviction. Id. at 374.
                                                1
Case 3:12-cr-00191-TJC-JBT Document 406 Filed 10/27/20 Page 2 of 4 PageID 1736




    1992)). “[A]n available statutory habeas remedy precludes coram nobis relief.”

    Id. (citing Lowery, 956 F.2d at 228–29).

          The Supreme Court decided Padilla in 2010. Defendant entered his guilty

    plea on October 3, 2013 (see Doc. 368, Transcript of Plea Colloquy), and the

    Court entered judgment on October 9, 2014 (Doc. 327). Defendant did not appeal

    his conviction or sentence, nor did he file a motion to vacate under 28 U.S.C. §

    2255. 2 Defendant could have raised a challenge to the validity of his guilty plea

    based on Padilla by filing a § 2255 motion at any time until October 23, 2015.

    See 28 U.S.C. § 2255(f)(1). However, he never availed himself of that statutory

    remedy. Instead, he filed the petition for writ of error coram nobis well over a

    year after the entry of judgment, and after § 2255(f)’s statute of limitations

    expired. Because “an available statutory habeas remedy precludes coram nobis

    relief,” Brown, 117 F.3d at 475, and Defendant could have availed himself of

    that remedy but did not, coram nobis relief cannot be granted. 3

          Moreover, construing the petition as a § 2255 motion would have been

    futile. Section 2255(f)(1)’s one-year statute of limitations expired before

    Defendant filed the petition. There is no indication that § 2255(f)’s alternative



    2    Because he did not appeal the judgment, Defendant’s conviction and sentence
    became final 14 days after the entry of judgment, or on October 23, 2014.

    3      Also, because Defendant was under supervised release when he filed the
    petition, he was considered to be in custody, rendering § 2255 the exclusive statutory
    remedy for setting aside his conviction and sentence. Brown, 117 F.3d at 475.

                                              2
Case 3:12-cr-00191-TJC-JBT Document 406 Filed 10/27/20 Page 3 of 4 PageID 1737




    accrual dates would have applied. 28 U.S.C. §§ 2255(f)(2)–(4). Indeed, the

    petition does not rely on any newly discovered facts or a right newly recognized

    by the United States Supreme Court, nor does Defendant allege that a

    government impediment prevented him from filing the petition earlier.

          In any event, Defendant’s Padilla claim would have failed. According to

    the Order of Detention Pending Trial and Presentence Investigation Report

    (PSR), Defendant was in the United States unlawfully, and immigration

    authorities had placed a detainer on him before he even pleaded guilty. (Doc.

    164, Order of Detention at 1; Doc. 322, PSR at p. 3, ¶ 16). Defendant’s plea is

    not what rendered him deportable; he was already removable due to his status

    as an illegal alien. See United States v. Batamula, 823 F.3d 237, 241-42 (5th

    Cir. 2016) (defendant could not establish prejudice under Padilla where he was

    deportable by virtue of having overstayed his visa). 4 Thus, the claim lacks merit.

          Accordingly, Defendant O’Neil Dennis’s “Motion in Support of Petition for

    Writ of Error Coram Nobis” (Doc. 365) is DENIED.

          DONE AND ORDERED at Jacksonville, Florida this 27th day of

    October, 2020.


                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge


    4     In any event, the record shows that during his change-of-plea hearing, the Court
    or the Assistant United States Attorney advised Defendant (twice) that a felony
    conviction could result in his deportation. (Doc. 368 at 16, 27–28).

                                              3
Case 3:12-cr-00191-TJC-JBT Document 406 Filed 10/27/20 Page 4 of 4 PageID 1738




    Lc 19

    C:
    O’Neil Dennis
    Counsel of record




                                          4
